DETAILED ACTION

1.	Claims 1-20 are presented for consideration.

Claim Objections

2.	Claims 1 and 15 are objected to because of the following informalities:  
“An interne traffic filtering system” should be corrected as “An internet traffic filtering system”
“the system” should be corrected as “the internet traffic filtering system”
“denying access” should be corrected as “denying device access”
Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 8, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kolhi et al. [ US Patent Application No 2016/0380900 ].


	one or more internet of things ("IoT") devices and one or more non-IoT devices [ i.e. IoT and non-IoT categories devices ] [ 6, 8, Figure 3; and paragraph 0056 ], each of the IoT devices and non-IoT devices supporting internet communication capabilities [ paragraph 0064 ]; and 
	a network router, the network router comprising a network router device filter, the network router device filter configured to receive a request message from an electronic device [ i.e. receives traffic flow from client device ] [ 110, Figure 1; and paragraph 0056 ] and to identify a type of electronic device transmitting the request message [ i.e. map the determined operating system to a client device category ] [ 130, Figure 1; and paragraph 0056 ];  
wherein, when the network router receives the request message from the electronic device within the private network [ i.e. enable efficient processing of all traffic passing through the proxy server, directing the traffic towards only those optimizing functions which are appropriate for that category of devices ] [ paragraph 0052 ], the network router is configured to: 
	when the electronic device is identified as a non-IoT type device, transmit the request message through the non-IoT output channel; and when the electronic device is identified as an IoT type device, the network router is configured to transmit the request message through the IoT output channel [ i.e. selecting a different bandwidth of communication links in the forwarding route of the traffic flow, low bandwidth links may be selected for traffic such as sensor data, and high bandwidth links may be selected for high volume traffic such as video conferencing; and IoT traffic is kind of traffic flow which may be separated out to be forwarded over a VPN ] [ Figure 2; and paragraphs 0060-0062, and 0064 ]. 

.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kolhi et al. [ US Patent Application No 2016/0380900 ], in view of Mirsky et al. [ US Patent Application No 2019/0166144 ].

6.	As per claim 9, Kolhi does not specifically disclose wherein the identifying the type of electronic device comprises: determining a media access control ("MAC") address associated with the device;  and classifying the type of device based on the MAC address.  Mirsky discloses wherein the identifying the type of electronic device comprises: determining a media access control ("MAC") address associated with the device; and classifying the type of device based on the MAC address [ i.e. class/category of devices ] [ paragraphs 0070, 0078 and 0088 ].  It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Kolhi and Mirsky because the teaching of Mirsky would enable to monitor network traffic in a communication network with a sentinel module to detect malicious activity [ Mirsky, paragraph 0008 ].

7.	As per claim 10, Mirsky discloses wherein a portion of the MAC address is indicative of 
a manufacturer of the electronic device [ i.e. OUI ] [ paragraph 0070 ]. 

8.	As per claim 11, Kolhi discloses wherein the identifying the type of electronic device is further based on one or more unique identifiers ("UID"), the one or more UID's comprising at least one of an operating system, screen size, internal ports and external ports associated with the electronic device [ i.e. the node’s OS may be identified, or “fingerprinted” ] [ paragraphs 0054, and 0057 ]. 

9.	As per claim 12, Mirsky discloses wherein a combination of the MAC address and the UID are stored as machine learning data [ i.e. learning models ] [ paragraph 0088 ]. 
 
10.	As per claim 13, Mirsky discloses wherein the machine learning data is stored in the private network and when the system receives one or more subsequent requests from one or more other electronic devices, each MAC address and the associated pre-defined identifier are added as machine learning data and the system further comprises: repetitively using the machine learning data to improve accuracy of the classification of the type of device [ i.e. update the machine learning models ] [ paragraphs 0072, 0088, and 0105 ]. 


11.	Claims 1, 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kolhi et al. [ US Patent Application No 2016/0380900 ], in view of Duerk [ US Patent No 10,091,100 ].

12.	As per claim 1, Kolhi discloses the invention as claimed including an internet traffic filtering system, the system classifying electronic devices, the classifying for segregating Internet of Things ("IoT") devices from non-IoT devices for a prevention of distributed denial of services ("DDoS") attacks, the system comprising: 
	a private network comprising an IoT output channel and a non-IoT output channel  [ i.e. the received traffic flows are either routes over a separate and dedicated link to an IoT server or routed via the standard paths to the internet ] [ Figure 3; and paragraphs 0062, and 0064 ], the private network configured to: 

	identify the type of the electronic device  [ i.e. map the determined operating system to a client device category ] [ 130, Figure 1; and paragraph 0056 ]; 
	wherein, when the electronic device is identified as a non-IoT type device, transmit the request message through the non-IoT output channel, and when the electronic device is identified as an IoT type device, transmit the request message through the IoT output channel  [ i.e. selecting a different bandwidth of communication links in the forwarding route of the traffic flow, low bandwidth links may be selected for traffic such as sensor data, and high bandwidth links may be selected for high volume traffic such as video conferencing; and IoT traffic is kind of traffic flow which may be separated out to be forwarded over a VPN ] [ Figure 2; and paragraphs 0060-0062, and 0064 ].
	Kolhi does not specifically disclose
	an IP address filter gateway configured to filter incoming traffic to a web server, the filtering comprising: granting device access to the web server when the request message is received through the non-IoT output channel; and 
	denying access to the web server when the request message is received through the IoT output channel.
	Duerk discloses
	an IP address filter gateway configured to filter incoming traffic to a web server, the filtering comprising: granting device access to the web server when the request message is received through the non-IoT output channel [ i.e. non-IoT data traffic provided to the uplink 
	denying access to the web server when the request message is received through the IoT output channel [ i.e. message buffer provides a local repository for the IoT data traffic arriving from the base station ] [ 314, Figure 3A; and col 8, lines 4-15, and lines 39-42 ].
	It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Kolhi and Duerk because the teaching of Duerk would enable to provide network functions virtualization infrastructure configured to implement a virtual switch for efficient processing of data from IoT devices [ Duerk, col 1, lines 43-46 ].
 
13.	As per claim 2, Duerk discloses wherein an ISP is configured receive the request message from the private network and the ISP is configured to: when the request message is received from the non-IoT output channel, assign a non-IoT external IP address; and when the request message is received from the IoT output channel, assign an IoT external IP address [ i.e. register IP address for IoT and non-IoT devices ]. 

14.	As per claim 15, it is rejected for similar reasons as stated above in claim 1.
 
 
15.	Claims 3-7, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kolhi et al. [ US Patent Application No 2016/0380900 ], in view of Duerk [ US Patent No 10,091,100 ], and further in view of Mirsky et al. [ US Patent Application No 2019/0166144 ].

16.	As per claim 3, Kolhi in view of Duerk does not specifically disclose wherein the identifying the type of electronic device comprises: determining a media access control ("MAC") address associated with the device;  and classifying the type of device based on the MAC address.  Mirsky discloses wherein the identifying the type of electronic device comprises: determining a media access control ("MAC") address associated with the device; and classifying the type of device based on the MAC address [ i.e. class/category of devices ] [ paragraphs 0070, 0078 and 0088 ].  It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Kolhi, Duerk and Mirsky because the teaching of Mirsky would enable to monitor network traffic in a communication network with a sentinel module to detect malicious activity [ Mirsky, paragraph 0008 ].

17.	As per claim 4, Mirsky discloses wherein a portion of the MAC address is indicative of 
a manufacturer of the electronic device [ i.e. OUI ] [ paragraph 0070 ]. 

18.	As per claim 5, Kolhi discloses wherein the identifying the type of electronic device is further based on one or more unique identifiers ("UID"), the one or more UID's comprising at least one of an operating system, screen size, internal ports and external ports associated with the electronic device [ i.e. the node’s OS may be identified, or “fingerprinted” ] [ paragraphs 0054, and 0057 ]. 
 

 
20.	As per claim 7, Mirsky discloses wherein the machine learning data is stored in the private network and when the system receives one or more subsequent requests from one or more other electronic devices, each MAC address and the associated pre-defined identifier are added as machine learning data and the system further comprises: repetitively using the machine learning data to improve accuracy of the classification of the type of device [ i.e. update the machine learning models ] [ paragraphs 0072, 0088, and 0105 ]. 

21.	As per claims 16-20, they are rejected for similar reasons as stated above in claims 3-7.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN NGUYEN whose telephone number is (571)272-3971.  The examiner can normally be reached on Monday-Friday 9-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446